Citation Nr: 1132358	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-07 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an effective date earlier than August 7, 2007, for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

3.  Entitlement to an increased rating for bronchial asthma, currently evaluated as 30 percent disabling.

4.  Entitlement to an effective date earlier than April 18, 2000, for the grant of service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 2003 to March 2005; and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Puerto Rico National Guard-including periods of ACDUTRA from May 13, 1995, to May 27, 1995; February 1986 to July 1986; and from March 30, 2001, to April 15, 2001.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 1998 rating decision that, in pertinent part, denied service connection for a low back disability; and from a February 2008 rating decision that, in pertinent part, awarded a total disability rating based on individual unemployability (TDIU) effective from August 7, 2007.  The Veteran timely appealed the effective date of the award.

These matters also come to the Board on appeal from a September 2004 decision of the RO that, in pertinent part, granted service connection for bronchial asthma and assigned a disability rating of 30 percent, effective April 18, 2000.  The Veteran filed a timely notice of disagreement for an increased disability rating and for an earlier effective date.  A statement of the case was issued in April 2006 and the Veteran perfected an appeal in June 2006.   

In August 2007, the Veteran testified during a hearing before RO personnel, and a transcript of the hearing is of record.

The issue of an effective date earlier than August 7, 2007, for the grant of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, a low back strain, with degenerative disease of the lumbosacral spine had its onset in service.

2.  In correspondence submitted in February 2008-prior to the promulgation of a decision in the appeal-the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal for an increased rating and an earlier effective date for the grant of service connection for bronchial asthma is requested.


CONCLUSIONS OF LAW

1.   A low back strain, with degenerative disease of the lumbosacral spine was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107  (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for withdrawal of the appeal for an increased rating and an earlier effective date for the grant of service connection for bronchial asthma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where further assistance would not aid the Veteran in substantiating his claims.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for a low back disability.

II.  Service Connection for a Low Back Disability

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111.  The presumptions of soundness and aggravation do not apply to periods of ACDUTRA or INACDUTRA.

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2010).  

Here, the Veteran contends that he first injured his back during a period of ACDUTRA in 1995; and that he continued to suffer from low back pain.

Army Reserves records show that the Veteran incurred back pain while moving heavy boxes in May 1995 while on ACDUTRA, and sought medical treatment.  He again received treatment for low back pain in July and August 1995.  Records also show that the Veteran sought medical treatment for back pain after doing hard construction work in Guatemala during annual training in April 2001.

Private treatment records, dated in July 2001, include a diagnosis of severe bilateral L5-S1 radiculopathy; and indicate that the Veteran presented with a history of severe chronic progressive low back pain, radiating to both lower extremities and associated with severe weakness, numbness, cramps, dysesthesias, and pain since several years ago, with acute exacerbation since April 2001.

In a March 2004 Medical Board Report, it was concluded that the Veteran had low back pain due to muscle strain that had its onset in service in 2001.  In August 2004, a Physical Evaluation Board concluded that the Veteran's medical and physical impairments-one of which included low back pain secondary to muscle strain without neurologic abnormality-had its onset in service and was incurred in line of duty.

During a September 2005 VA examination, the Veteran reported that he first injured his back while doing construction work in Guatemala in April 2001.  He reportedly was constructing a school, and went to sick call.  Diagnoses included degenerative disease of the lumbosacral spine and neuropathy in the lower extremities.  The examiner noted medical records in the claims file showed a pre-existing low back disability since 1995; and opined that the Veteran's currently diagnosed low back disability was not caused by or the result of his complaints of low back disability during the period of ACDUTRA in April 2001, as contended by the Veteran.
   
In April 2007, the Veteran's treating physician, Jes?s A. Maldonado, M.D., reviewed the Veteran's military records, and noted the Veteran's medical history.  Dr. Maldonado noted the Veteran's complaints of low back pain due to moving boxes during ACDUTRA in March 1995; his continued complaints of low back pain in May 1995; his evaluation for low back pain in September 1995 and in August 1997; the incident of low back pain at Guatemala in April 2001 during ACDUTRA; and the May 2001 findings of herniated nucleus pulposus L5-S1, and bulging L4-L5 disc.  Dr. Maldonado indicated that the Veteran continued to undergo physical therapy in September 2001, and complained of low back pain in September 2004.  Records also show another incident of low back pain in March 2003 while doing maintenance work on a passenger bus, though it was unclear whether the Veteran was on ACDUTRA at that time.  Based on a review of the records and examination of the Veteran, Dr. Maldonado opined, in essence, that the Veteran's chronic low back pain had its onset during ACDUTRA in March 1995 due to moving boxes.   

Here, the evidence suggests that the Veteran had low back pain that had its onset in during a period of ACDUTRA.  However, a Physical Evaluation Board report concluded that low back strain was incurred in service (in 2001) and medical reports around that period of time note the presence of degenerative changes in the spine and radiculopathy into the lower extremities.  A service department finding of in line of duty is binding on VA unless it is patently inconsistent with VA requirements.  See 38 C.F.R. § 3.1(m).  While the Physical Evaluation Board report and medical evaluation board report upon which it was apparently based did not take into consideration previous reports of low back pain, the findings are offered a large degree of deference.  The opinion of the Veteran's treating physician dates the Veteran's current back problems to a period of ACDUTRA several years earlier.  Regardless, a basis exists for concluding that low back strain with degenerative changes in the lumbosacral spine are related to service, when resolving all doubt in the Veteran's favor.  

III.  Increased Rating and Earlier Effective Date for 
Service-Connected Bronchial Asthma

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeal for an increased disability rating and earlier effective date for service-connected bronchial asthma. The withdrawal was reduced to writing in correspondence submitted by the Veteran in February 2008.  There remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal for these claims, and they are dismissed.


ORDER

Service connection for low back strain with degenerative changes in the lumbosacral spine is granted.

The appeal seeking an increased disability rating and an earlier effective date for the grant of service connection for bronchial asthma is dismissed.


REMAND

Records show that the Veteran filed an informal claim for TDIU on November 2, 2005; and a formal claim for TDIU on March 14, 2006.  In February 2008, the RO granted entitlement to TDIU benefits and assigned an effective date of August 7, 2007, based on a finding that the schedular requirement for TDIU under 38 C.F.R. § 4.16(a)(2) was met from that date.  Where the percentage requirements for TDIU benefits under 38 C.F.R. § 4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  Moreover, service connection has now been granted for a low back disability.  A disability rating needs to be assigned and this evaluation needs to be considered together with other service-connected disabilities when adjudicating the TDIU claim.  

Accordingly, the case is REMANDED for the following action:

Following the assignment of an evaluation for the service-connected lumbosacral strain with degenerative changes, the claim for an earlier effective date for a TDIU should re-adjudicated.  If appropriate, the RO should take into consideration the provisions of 38 C.F.R. § 4.16(b) and consider whether the claim should be referred to the Director of Compensation and Pension.   If the benefit sought is not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


